

Exhibit 10.1
FIRST AMENDMENT TO AGREEMENT OF LEASE




THIS FIRST AMENDMENT TO AGREEMENT OF LEASE (this “Amendment”) is made this 23rd
day of October, 2013, by COPT INTERQUEST HYBRID I, LLC, a Colorado limited
liability company (“Landlord”) and THE SPECTRANETICS CORPORATION, a Delaware
corporation (“Tenant”).


W I T N E S S E T H:


WHEREAS, Landlord and Tenant entered into that Agreement of Lease dated
September 30, 2012 (the “Lease”), by the terms of which Tenant leases from
Landlord and Landlord leases to Tenant that certain premises containing an
agreed upon equivalent of 20,000 rentable square feet known as Suite 190 and
located within the office building (the “Building”) located at the property
known as 9945 Federal Drive, Colorado Springs, Colorado (as defined in the
Lease, the “Property”), all as more particularly described in the Lease, for an
Initial term which expires on September 30, 2023;


WHEREAS, pursuant to that certain Agreement of Lease dated December 29, 2006 (as
amended, the “9965 Lease”), Tenant leases from 9965 Federal Drive, LLC, an
affiliate of Landlord, the entire building (the “9965 Building”) known as 9965
Federal Drive which is located in the vicinity of the Building (the “9965
Property”);


WHEREAS, Tenant has constructed and installed a new sidewalk located on the
Property and the 9965 Property in order for Tenant’s agents, employees, invitees
and contractors to traverse back and forth between each property and each
building (the “New Sidewalk”);


WHEREAS, Landlord and Tenant mutually desire to amend the Lease as more
particularly set forth below; and


WHEREAS, all capitalized terms used in this Amendment which are not defined
herein shall have the meanings given to them in the Lease, unless the context
otherwise requires.


NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
and conditions contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
agree as follows:
                
1.Definition of “Allowance”.    Landlord and Tenant agree that as the term
“Allowance” as defined in Section 1.1.13 of the Lease is hereby amended to mean
the sum of One Million Nineteen Thousand Eighty Hundred Ninety Four and 00/100
Dollars ($1,019,894.00). In no event shall any part of the Allowance be applied
to the costs incurred by Tenant to construct and install the New Sidewalk.


2.New Sidewalk. Landlord and Tenant hereby acknowledge and agree that as of the
date of this Amendment, Tenant, at its sole cost and expense, has completed
construction and installation of the New Sidewalk. Landlord and Tenant hereby
further acknowledge and agree that Landlord shall perform the operation, repair,
replacement and maintenance of the New Sidewalk as part of its maintenance of
the Common Areas pursuant to Section 23 of the Lease; provided, however, Tenant
hereby agrees that throughout the remainder of the Term, including any Renewal
Term, all costs and expenses incurred by Landlord in the operation, maintenance
and repair of the New Sidewalk shall not be included within Building Expenses
but rather shall be reimbursed solely by Tenant (without any contribution from
Landlord or any other tenant or occupant) within thirty (30) days following
receipt of written invoice, or in the alternative, set forth as a separate line
item on Tenant’s Annual Statement and paid along with its payment of Building
Expenses in accordance with Section 6 of the Lease. Landlord and Tenant hereby
agree that the electricity associated with the heating element of the New
Sidewalk has been separately metered between the Property and the 9965 Property
and as a result thereof, throughout the remainder of the Term, including any
Renewal Term, Tenant shall pay directly all electric charges applicable to the
Property directly to the applicable utility company in accordance with Section
24 of the Lease.



1



--------------------------------------------------------------------------------



3.    Insurance. In addition to the requirements set forth in Section 13.1 of
the Lease, Tenant shall keep in force at its own expense, so long as the Lease
remains in effect, commercial general liability insurance, including insurance
against assumed or contractual liability under the Lease, with respect to the
New Sidewalk, to afford protection with limits, per person and for each
occurrence, of not less than Two Million Dollars ($2,000,000), combined single
limit, with respect to bodily injury and death and property damage, such
insurance to provide for only a reasonable deductible. Such policy shall be
maintained in companies and in form reasonably acceptable to Landlord and shall
be written as primary policy coverage and not contributing with, or in excess
of, any coverage which Landlord shall carry. Tenant shall deposit evidence of
the policy of such required insurance or certificates thereof with Landlord
simultaneously with the execution of this Amendment, which policy shall name
Landlord or its designee and, at the request of Landlord, its mortgagees, as
additional insured and shall also contain a provision stating that such policy
shall not be canceled except after thirty (30) days’ written notice to Landlord
or its designees. If Tenant fails to comply with its covenants made in this
Section, if such insurance would terminate or if Landlord has reason to believe
such insurance is about to be terminated, Landlord may at its option cause such
insurance as it in its sole judgment deems necessary to be issued, and in such
event Tenant agrees to pay promptly upon Landlord’s demand, as additional rent
the premiums for such insurance.


4.    Indemnification. In addition to the requirements set forth in Section 40
of the Lease, and except as arising out of the intentional, reckless or
negligent act of Landlord, Tenant shall indemnify and hold harmless Landlord and
all of its and their respective members, partners, directors, officers, agents
and employees from any and all liability, loss, cost or expense arising from all
third-party claims resulting from or in connection with any accident, injury or
damage whatever occurring in, at or upon the New Sidewalk and together with all
costs and expenses reasonably incurred or paid in connection with each such
claim or action or proceeding brought thereon, including, without limitation,
all reasonable attorney's fees and expenses.


In case any action or proceeding is brought against Landlord and/or any of its
and their respective partners, directors, officers, agents or employees and such
claim is a claim from which Tenant is obligated to indemnify Landlord pursuant
to this Section, Tenant, upon written notice from Landlord shall resist and
defend such action or proceeding (by counsel reasonably satisfactory to
Landlord). The obligations of Tenant under this Section shall survive
termination of the Lease.


5.    Pollution Coverage. Landlord and Tenant hereby agree that Section 13.1 of
the Lease is hereby amended such that Tenant shall not be required to carry the
pollution coverage described in Section 13.1(f) of the Lease.


6.    Ratification of Lease.    All other terms, covenants and conditions of the
Lease shall remain the same and continue in full force and effect, and shall be
deemed unchanged, except as such terms, covenants and conditions of the Lease
have been amended or modified by this Amendment and this Amendment shall, by
this reference, constitute a part of the Lease.


[SIGNATURES ON FOLLOWING PAGE]


    

2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have respectively affixed their hands
and seals to this Amendment as of the day and year first above written.    
                            
WITNESS:
LANDLORD:
 
COPT INTERQUEST HYBRID I, LLC, a Colorado limited liability company
/s/ [Unreadable]
BY: /s/ Stephen E. Budorick (SEAL)
 
Stephen E. Budorick
 
Executive Vice President



                                                
WITNESS:
TENANT:
 
THE SPECTRANETICS CORPORATION
/s/ Relene Harmon
BY: /s/ Guy Childs (SEAL)
 
Name: Guy Childs
 
Title: CFO





STATE OF MARYLAND, COUNTY OF HOWARD, TO WIT:


I HEREBY CERTIFY, that on this 23rd day of October, 2013, before me, the
undersigned Notary Public of said State, personally appeared STEPHEN E.
BUDORICK, who acknowledged himself to be Executive Vice President of COPT
INTERQUEST HYBRID I, LLC, a Colorado limited liability company, known to me (or
satisfactorily proven) to be the person whose name is subscribed to the within
instrument, and acknowledged that he executed the same for the purposes therein
contained as the duly authorized Executive Vice President by signing the name of
the company by himself as Executive Vice President.


WITNESS my hand and Notarial Seal.

Monique Y. Jones
 
Notary Public
 
Anne Arundel County, MD
/s/ Monique Y. Jones
My Commission Expires 11-21-2016
Notary Public

 
My Commission Expires: 11/21/2016




STATE OF COLORADO COUNTY OF EL PASO to wit:


I HEREBY CERTIFY, that on this 10th day of October, 2013, before me, the
subscriber, a Notary Public of the State of Colorado, personally appeared Guy
Childs, known to me or satisfactorily proven to be the Chief Financial Officer
of THE SPECTRANETICS CORPORATION, a Delaware corporation, and acknowledged that
he/she executed the foregoing instrument for the purposes therein contained by
signing the name of the corporation by him/herself as such Chief Financial
Officer.
    
WITNESS my hand and Notarial Seal.

Betty J Wiggins
 
Notary Public
 
State of Colorado
/s/ Betty J Wiggins
Notary ID 20044022093
Notary Public



My Commission Expires: July 25, 2016

3

